J-S06007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 NASIR ELLIOTT                           :
                                         :
                   Appellant             :   No. 1169 EDA 2019

      Appeal from the Judgment of Sentence Entered December 7, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0907231-2002


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                      FILED MARCH 03, 2020

      Nasir Elliott appeals from his judgment of sentence, imposed in the

Court of Common Pleas of Philadelphia County.        On appeal, he raises a

challenge to the legality of his sentence. Upon careful review, we affirm.

      On February 23, 2003, Elliott entered a plea of guilty to murder,

generally, criminal conspiracy, and various weapons offenses arising from an

incident in which he shot and killed Ramon Jiminez. Elliott was 17 years old

at the time he committed the offenses. The trial court subsequently held a

degree-of-guilt hearing with regard to the murder charge and found Elliott

guilty of first-degree murder. On April 29, 2003, the trial court imposed a

then-mandatory sentence of life imprisonment.

      Following the decisions of the United States Supreme Court in Miller v.

Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 136 S.Ct.
J-S06007-20



718 (2016),1 Elliott sought relief under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546.           Specifically, Elliott sought vacatur of his life

sentence and resentencing in accordance with the holdings of those decisions.

The PCRA court granted relief and, following a hearing, imposed a new

sentence of 22 years’ to life imprisonment for first-degree murder.            Post-

sentence motions were denied and this timely appeal follows, in which Elliott

asserts that it is “unconstitutional to impose a mandatory lifetime parole tail

on all juvenile lifers being resentenced” pursuant to Miller and Montgomery.

Brief of Appellant, at 3. Elliott is entitled to no relief.

       In resentencing Elliott, the trial court concluded that, pursuant to

decisions of both this Court and our Supreme Court, it was bound to impose

a maximum sentence of life imprisonment when resentencing juveniles who

committed their crimes prior to Miller and Montgomery. See Trial Court

Opinion, 6/10/19, at 2, citing Commonwealth v. Batts, 163 A.3d 410 (Pa.

2017) (“Batts II”) (reaffirming prior holding that appellants who committed

first-degree murder pre-Miller subject to mandatory maximum term of life

imprisonment); Commonwealth v. Melvin, 172 A.3d 14 (Pa. Super. 2017)

(applying Batts II and holding court constitutionally permitted to impose

minimum      term-of-years      sentence       and   a   maximum   sentence   of   life

____________________________________________


1 In Miller, the Supreme Court held that mandatory sentences of life without
parole for those under the age of 18 at the time of their crimes violates the
Eighth Amendment’s prohibition on cruel and unusual punishments. In
Montgomery, the Court determined that Miller announced a new substantive
rule of law that applies retroactively.

                                           -2-
J-S06007-20



imprisonment on pre-Miller juvenile offender); and Commonwealth v.

Seskey, 170 A.3d 1105 (Pa. Super. 2017) (applying Batts II and holding

court required to impose mandatory maximum term of life imprisonment on

pre-Miller juvenile offenders).

      Here, Elliott asserts that the cases relied upon by the trial court are not

controlling because they did not address the specific argument he presents on

appeal—namely, that the requirement that sentences be individualized applies

to both the minimum and maximum sentence imposed.                 See Brief of

Appellant, at 9-10. However, our Court has recently addressed that identical

claim and repeatedly reaffirmed that trial courts must sentence juveniles

convicted of first- or second-degree murder prior to June 25, 2012, to a

maximum term of life imprisonment under section 1102(b) of the Crimes

Code. See Commonwealth v. Blount, 207 A.3d 925 (Pa. Super. 2019),

appeal denied, 218 A.3d 1198 (Pa. 2019) (rejecting claim that mandatory

maximum term of life imprisonment as applied to juvenile offenders convicted

of murder prior to Miller violates mandates of individualized sentencing);

Commonwealth v. Ligon, 206 A.3d 1196 (Pa. Super. 2019), appeal denied,

217 A.3d 1212 (Pa. 2019) (holding sentence with term of years minimum and

maximum sentence of life does not violate Miller's individualized sentencing

requirement, because it properly leaves ultimate decision of when defendant

will be released to parole board). Accordingly, because we are bound by our

own precedent, Elliott is entitled to no relief.

      Judgment of sentence affirmed.

                                       -3-
J-S06007-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/20




                          -4-